Exhibit 10.18

 

Debenture

 

 

Dated 1 March 2010

 

 

Seagate HDD Cayman

 

(as the Chargor)

 

and

 

JPMorgan Chase Bank, N.A.

 

(as Chargee)

 

WARNING

 

Stamp Duty will be payable if this debenture is brought to or executed in the
Cayman Islands, i.e. for enforcement purposes.

 

--------------------------------------------------------------------------------


 

1.

DEFINITIONS AND INTERPRETATION

2

 

 

 

2.

CHARGOR REPRESENTATION AND WARRANTIES

6

 

 

 

3.

COVENANT TO PAY

8

 

 

 

4.

SECURITY

8

 

 

 

5.

FLOATING CHARGE

9

 

 

 

6.

DEPOSIT OF DOCUMENTS

11

 

 

 

7.

RIGHTS IN RESPECT OF MORTGAGED SHARES

11

 

 

 

8.

PRESERVATION OF SECURITY

12

 

 

 

9.

ENFORCEMENT OF SECURITY

14

 

 

 

10.

APPOINTMENT OF A RECEIVER

16

 

 

 

11.

POWERS OF A RECEIVER

17

 

 

 

12.

FURTHER ASSURANCES

17

 

 

 

13.

INDEMNITIES

18

 

 

 

14.

POWER OF ATTORNEY

18

 

 

 

15.

EXPENSES

19

 

 

 

16.

RELEASE

20

 

 

 

17.

NOTICES

20

 

 

 

18.

ASSIGNMENTS

20

 

 

 

19.

ADMINISTRATIVE AGENT

20

 

 

 

20.

SET-OFF

21

 

 

 

21.

SUBSEQUENT SECURITY INTERESTS

21

 

 

 

22.

COVENANTS

21

 

 

 

23.

MISCELLANEOUS

21

 

 

 

24.

LAW AND JURISDICTION

22

 

 

 

SCHEDULE 1

25

 

 

SCHEDULE 2

26

 

 

SCHEDULE 3

27

 

 

SCHEDULE 4

28

 

 

SCHEDULE 5

29

 

1

--------------------------------------------------------------------------------


 

THIS FIXED AND FLOATING CHARGE is made on 1 March 2010

 

BETWEEN

 

(1)                                 SEAGATE HDD CAYMAN, an exempted company
incorporated with limited liability under the laws of the Cayman Islands with
company number 237305 and having its registered office at P.O. Box 309, Ugland
House, George Town, Grand Cayman KY1-1104, Cayman Islands (the “Chargor”); and

 

(2)                                 JPMORGAN CHASE BANK, N.A., a company
established under the laws of the United States of America as Administrative
Agent for and on behalf of the Secured Parties pursuant to the Credit Agreement
(the “Administrative Agent” or “Chargee”)

 

WHEREAS

 

(A)                              Pursuant to the Credit Agreement, the Lenders
agreed to make available Loans and the Issuing Banks agreed to make available
Letters of Credit to the Borrower on the terms and conditions contained in the
Credit Agreement.

 

(B)                                As security for the Secured Obligations, the
Chargor has agreed to assign and charge in favour of the Administrative Agent
for the benefit of the Secured Parties, inter alia, all of its legal and
beneficial interest in the Charged Property and the Chargor shall execute this
Deed in favour of the Administrative Agent for the benefit of the Secured
Parties.

 

(C)                                It is intended that this document take effect
as a deed notwithstanding the fact that a party may only execute this document
under hand.

 

NOW THIS DEED WITNESSETH

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                                 In this Deed, unless the context otherwise
requires, words and expressions which are capitalised but not defined herein
(including in the recitals hereto) shall have the same meanings as are given to
them in the Credit Agreement.  In addition, the following definitions shall
apply:

 

“Assigned Property” means:

 

(a)                                  all of the rights, benefits, discretions,
claims, warranties, remedies, security, indemnities or covenants of which the
Chargor is the beneficiary or holder arising under or in connection with any
contract entered into between the Chargor and any person including, for the
avoidance of doubt, the Intercompany Loans;

 

(b)                                 all of the proceeds and returns of all or
any part of the Chargor’s rights in relation to or under any contract entered
into between the Chargor and any person including, for the avoidance of doubt,
the Intercompany Loans; and

 

(c)                                  all rights, title and benefit of the
Chargor to any allocations/distributions made pursuant to any contract entered
into between the Chargor and any person including, for the avoidance of doubt,
the Intercompany Loans, and any income deriving from such rights;

 

“Bank Account” means all current, deposit and other accounts of the Chargor
including, without limitation, the accounts set out in Schedule 2 to this Deed
and shall include any renewal or redesignation of such account;

 

2

--------------------------------------------------------------------------------


 

“Book Debts” means:

 

(a)                                  all of the Chargor’s book and other debts,
all its account receivables, all other rights it has to receive money and all
other amounts, now, or from time to time, due, owing or payable to it; and

 

(b)                                 the benefit of all related guarantees,
indemnities, negotiable instruments, rights and security interests of any kind;

 

“Borrower” means Seagate Technology HDD Holdings, an exempted company with
limited liability incorporated under the laws of the Cayman Islands with company
number 103069 and having its registered office at P.O Box 309, Ugland House,
Grand Cayman KY1-1104, Cayman Islands;

 

“Cayman Share Mortgage” means the equitable share mortgage dated 1 March 2010 by
Seagate HDD Cayman (as mortgagor) with the Administrative Agent pursuant to
which the mortgagor mortgaged and granted other security interests over the
shares it holds in its subsidiaries incorporated in the Cayman Islands;

 

“Charged Property” means all the property, assets and income of the Chargor
which from time to time are the subject of the several security interests
created or expressed to be created (whether by way of assignment, legal or
equitable mortgage, fixed or floating charge) by or pursuant to this Deed and
each and every part of such property, assets and income and includes, without
limitation, the property and assets listed in Schedule 2, Schedule 3, Schedule 4
and Schedule 5 to this Deed, but excludes, for the avoidance of doubt, any
shares mortgaged pursuant to the Cayman Share Mortgage;

 

“Collateral Rights” means all rights, powers and remedies of the Chargee
provided by or pursuant to this Deed or by law;

 

“Companies Law” means the Companies Law (as amended) of the Cayman Islands;

 

“Credit Agreement” means the Second Amended and Restated Credit Agreement dated
as of 3 April 2009 and made among the Borrower, Seagate Technology, the
Administrative Agent and the other agents party thereto as varied from time to
time;

 

“Deed” means this deed of fixed and floating charge;

 

“Event of Default” means the occurrence of an Event of Default as defined in the
Credit Agreement and/or the failure by the Chargor to observe or perform any
covenant or agreement contained in Loan Documents or any default in the payment
of any of the Secured Obligations;

 

“Fixtures” means any fixtures, fittings (including trade fixtures and fittings),
fixed plant and machinery and apparatus;

 

“Floating Charge Property” has the meaning given to such term in Clause 5.1;

 

“Global Intercompany Note” means the global intercompany note dated April 29,
2009 entered among Seagate Technology, the Borrower and the other parties
thereto as varied from time to time;

 

“gross negligence” shall be interpreted according to the laws of the State of
New York, United States of America;

 

“Guarantee Agreement” means the U.S. Guarantee Agreement dated as of 29
April 2009 among each of the Original Chargors, each as a guarantor, and the
Administrative Agent pursuant to which, inter alia, each of the Original
Chargors guarantees the Secured Obligations as varied from time to time;

 

“Guarantor” means each party to the Guarantee Agreement;

 

3

--------------------------------------------------------------------------------


 

“Insurance Policies” means all contracts and policies of insurance of any kind
now and from time to time taken out by or on behalf of the Chargor or (to the
extent of its interest) with the Insurer and any other insurer in which it now,
or from time to time, has an interest and all relating proceeds, claims of any
kind, returns of premium and other benefits;

 

“Insurer” means any insurer with which the Chargor now, or from time to time,
has an Insurance Policy and all insurers now and from time to time providing
insurance to the Chargor;

 

“Intellectual Property” means:

 

(a)                                  any patents, trade marks, service marks,
designs, trade names, copyrights, design rights, moral rights, inventions,
confidential information, know-how and other intellectual property, rights and
interests, whether registered or unregistered, including, without limitation,
the patents, trade marks and copyrights set out in Schedule 4 to this Deed; and

 

(b)                                 the benefit of all applications and rights
to use such assets;

 

“Intercompany Loans” means any intercompany loans documented under the Global
Intercompany Note;

 

“Memorandum and Articles of Association” means the memorandum and articles of
association of the Chargor as amended from time to time;

 

“Mortgaged Shares” means all shares owned by the Chargor and all rights,
benefits and advantages now or at any time in the future deriving from or
incidental to any such shares (excluding any shares and related rights mortgaged
and/or charged pursuant to the Cayman Share Mortgage) including all:

 

(a)                                  dividends or other distributions (whether
in cash, securities or other property), interest and other income paid or
payable in relation to any shares;

 

(b)                                 securities, rights, monies or other property
whether certificated or uncertificated accruing, offered or issued at any time
by way of redemption, conversion, exchange, substitution, preference, option,
bonus issue or otherwise in respect of any shares (including but not limited to
proceeds of sale); and

 

(c)                                  certificates or other evidence of title to
any shares now and from time to time hereafter deposited with the Chargee;

 

“Original Chargors” means Seagate Technology, Seagate Technology HDD Holdings,
Seagate Technology International, Seagate Technology (Ireland) and Seagate
Technology Media (Ireland);

 

“Parties” means the parties to this Deed;

 

“Plant and Machinery” means all plant, machinery and equipment now, or from time
to time owned by the Chargor or (to the extent of its interest) in which it now,
or from time to time, has an interest;

 

“Real Property” means freehold and leasehold property (anywhere in the world in
each case including any estate or interest therein, all proceeds of sale
thereof, all rights from time to time attached or relating thereto and all
Fixtures from time to time in or on such property including, without limitation,
the real property set out in Schedule 5 to this Deed);

 

“Register of Charges” means the register of charges of the Chargor maintained by
it in accordance with Section 54 of the Companies Law;

 

“Secured Obligations” means the Obligations as such term is defined in the
Credit Agreement;

 

“Security Interest” means:

 

4

--------------------------------------------------------------------------------


 

(a)                                  a mortgage, charge, pledge, lien,
assignment by way of security or other encumbrance or security arrangement
(including any hold back or “flawed asset” arrangement) securing any obligation
of any person;

 

(b)                                 any arrangement under which money or claims
to, or the benefit of, a bank or other account may be applied, set off or made
subject to a combination of accounts so as to effect discharge of any sum owed
or payable to any person;

 

(c)                                  any other type of arrangement having a
similar effect; or

 

(d)                                 agreements to create the foregoing;

 

“Security Period” means the period commencing on the date of execution of this
Deed and terminating on the date when all the Loan Document Obligations have
been paid in full in cash, the Commitments have expired or been terminated, the
principal and interest on each Loan and all fees payable under the Loan
Documents shall have been paid in full, all Letters of Credit shall have expired
or been terminated (or otherwise provided for in a manner satisfactory to the
applicable Issuing Bank) and all LC Disbursements shall have been reimbursed;

 

“Successor” in the context of a party to an agreement shall be construed so as
to include an assignee, transferee or successor in title of such party and any
person who under the laws of its jurisdiction or domicile has assumed the rights
and obligations of such party under such agreement or to which, under such laws,
such rights or obligations have been transferred; and

 

“U.S. Security Agreement” means the U.S. Security Agreement dated 1 May 2009
among Seagate Technology, the Borrower, each subsidiary of the Borrower party
thereto and the Administrative Agent as varied from time to time.

 

1.2                                 In construing this Deed (including the
recitals), unless otherwise specified:

 

(a)                                  references to any Party shall be construed
so as to include that Party’s respective successors in title, permitted assigns
and permitted transferees;

 

(b)                                 “including” and “in particular” shall not be
construed restrictively but shall mean respectively “including, without
prejudice to the generality of the foregoing” and “including, without
limitation”, and “in particular, but without prejudice to the generality of the
foregoing”;

 

(c)                                  references to a “person” shall be construed
so as to include any individual, firm, company or other body corporate,
government, state or agency of a state, local or municipal authority or
government body or any joint venture, association or partnership (whether or not
having separate legal personality) and in each case, its successors and assigns
and persons deriving title under or through it, in whole or in part, and any
person which replaces any party to any document in its respective role
thereunder, whether by assuming the rights and obligations of the party being
replaced or whether by executing a document in or substantially in the form of
the document it replaces;

 

(d)                                 “variation” includes any variation,
amendment, accession, novation, restatement, modification, assignment, transfer,
supplement, extension, deletion or replacement however effected and “vary” and
“varied” shall be construed accordingly;

 

(e)                                  “writing” includes facsimile transmission
legibly received except in relation to any certificate, notice or other document
which is expressly required by this Deed to be signed and “written” has a
corresponding meaning;

 

(f)                                    references to the “consent” of the
Chargee shall be construed as the consent of the Chargee acting in its absolute
discretion;

 

5

--------------------------------------------------------------------------------


 

(g)                                 subject to Clause 23.3, references to this
Deed or to any other document include references to this Deed or such other
document as varied in any manner from time to time, even if changes are made to:

 

(i)                                     the composition of the parties to this
Deed or such other document or to the nature or amount (including any increase)
of any facilities made available under such other document; or

 

(ii)                                  the nature or extent of any obligations
under such other document;

 

(h)                                 references to uncertificated shares are to
shares the title to which can be transferred by means of an electronic or other
entry and references to certificated shares are to shares which are not
uncertificated shares;

 

(i)                                     references to the singular shall include
the plural and vice versa and references to the masculine shall include the
feminine or neuter and vice versa;

 

(j)                                     references to clauses and schedules are
to clauses of, and schedules to, this Deed;

 

(k)                                  references to any statute or statutory
provision shall be construed as a reference to the same as it may have been, or
may from time to time be amended, modified or re-enacted;

 

(l)                                     headings and titles are for convenience
only and do not affect the interpretation of this Deed;

 

(m)                               an Event of Default is “continuing” if it has
not been remedied or waived;

 

(n)                                 this Deed is a “Security Document” under the
terms of the Credit Agreement.

 

2.                                      CHARGOR REPRESENTATION AND WARRANTIES

 

2.1                                 The Chargor hereby represents and warrants
(only to the extent that it has not made representations and warranties that are
materially similar in the Credit Agreement) to the Chargee on the date of this
Deed that:

 

(a)                                  the Chargor has been duly incorporated and
registered as an exempted company with limited liability under the Companies
Law;

 

(b)                                 other than as permitted by the Loan
Documents, the Chargor is the legal and beneficial owner of its Charged Property
free from any Security Interest (other than that created by this Deed) or other
interest and any options or rights of pre-emption and no person has or is
entitled to any conditional or unconditional option, warrant or other right to
acquire any interest in its Charged Property;

 

(c)                                  its Charged Property is, or will be when
assigned and charged, freely transferable;

 

(d)                                 the Chargor has full power and authority to:

 

(i)                                     execute and deliver this Deed and the
other Loan Documents to which it is a party;

 

(ii)                                  be the legal and beneficial owner of its
Charged Property; and

 

6

--------------------------------------------------------------------------------


 

(iii)                               comply with the provisions of, and perform
all its obligations, under this Deed and the other Loan Documents to which it is
a party;

 

(e)                                  the Chargor has duly executed and delivered
this Deed and the other Loan Documents to which it is a party;

 

(f)                                    this Deed and each other Loan Document to
which the Chargor is a party creates legal, valid and binding obligations
enforceable against the Chargor in accordance with their terms;

 

(g)                                 the execution and performance of its
obligations and liabilities under this Deed and each other Loan Document to
which the Chargor is a party will not:

 

(i)                                     contravene any law or regulation or any
order of any governmental or other official authority, body or agency or any
judgment, order or decree of any court having jurisdiction over it; or

 

(ii)                                  conflict with, or result in any breach of
any of the terms of, or constitute a default under, any agreement or other
instrument to which it is a party or any licence or other authorisation to which
it is subject or by which it or any of its property is bound; or

 

(iii)                               contravene or conflict with any provision of
its memorandum and articles of association;

 

(h)                                 it is able to pay its debts as they fall due
and it has not taken any action nor have any steps been taken or legal
proceedings been started or threatened in writing against it for:

 

(i)                                     winding up, dissolution or
reorganisation;

 

(ii)                                  the enforcement of any encumbrance over
its assets; or

 

(iii)                               the appointment of a liquidator, receiver,
administrative receiver, administrator, trustee or similar officer of it or of
any or all of its assets;

 

(i)                                     it is not in breach (nor would be in
breach with the giving of notice, passing of time, or satisfaction of any other
condition) or in default under any deed, instrument or any agreement to which it
is a party or which is binding on it or any of its assets;

 

(j)                                     no action, litigation, arbitration or
administrative proceeding has been commenced or is pending or threatened in
writing against it, nor is there subsisting any unsatisfied judgment or award
given against it by any court, board of arbitration or other body;

 

(k)                                  all licences, consents, exemptions,
clearance filings, registration, payments of taxes, notarisation and
authorisations as are or may be necessary or desirable for the proper conduct of
its business, trade, and ordinary activities and for the performance and
discharge of its obligations and liabilities under this Deed and each other Loan
Document to which the Chargor is a party and which are required in connection
with the execution, delivery, validity, enforceability or admissibility in
evidence of this Deed and each other Loan Document to which the Chargor is a
party and the creation of security over the Charged Property have been obtained
and are in full force and effect;

 

(l)                                     it has not taken any action whereby the
rights attaching to the Charged Property are altered or diluted save to the
extent such alteration or dilution is expressly permitted under this Deed or any
other Loan Document;

 

7

--------------------------------------------------------------------------------


 

(m)                               the Chargor has taken all corporate and other
action required to approve its execution, delivery, performance and
enforceability of this Deed and each other Loan Document to which the Chargor is
a party; and

 

(n)                                 this Deed is effective to create a valid and
enforceable first priority Security Interest over or in respect of the Charged
Property in favour of the Chargee ranking in priority to the interests of any
liquidator (or similar officer) or creditor of the Chargor.

 

2.2                                 The Chargor also represents and warrants to
and undertakes with the Chargee that the foregoing representations and
warranties will be true and accurate throughout the continuance of this Deed
with reference to the facts and circumstances subsisting from time to time.

 

3.                                      COVENANT TO PAY

 

3.1                                 The Chargor hereby covenants with the
Chargee as primary obligor and not merely as surety to pay and discharge the
Secured Obligations in the manner provided in the relevant Loan Documents.

 

4.                                      SECURITY

 

4.1                                 The Chargor, with full title guarantee, as a
continuing security for the full and punctual payment and discharge of the
Secured Obligations, hereby charges, in favour of the Chargee the whole of its
undertaking and all its property, assets and rights whatsoever and wheresoever
present and future including, without limitation:

 

(a)                                  by way of first fixed equitable charge, all
Real Property now belonging to it and all Real Property acquired by it from time
to time;

 

(b)                                 by way of first fixed charge and by way of
first equitable mortgage, all its shares (including the Mortgaged Shares but
excluding, for the avoidance of doubt, any shares mortgaged pursuant to the
Cayman Share Mortgage);

 

(c)                                  by way of first fixed charge and absolute
assignment by way of first fixed security, all its Insurance Policies;

 

(d)                                 by way of first fixed charge and absolute
assignment by way of first fixed security, all of the Chargor’s rights, title
and interest from time to time in the Assigned Property;

 

(e)                                  by way of first fixed charge and absolute
assignment by way of first fixed security, all of the Chargor’s rights, title
and interest from time to time in the property and assets listed in each of
Schedule 2, Schedule 3, Schedule 4 and Schedule 5 to this Deed;

 

(f)                                    by way of first fixed charge:

 

(i)                                     all Plant and Machinery;

 

(ii)                                  all its goodwill and uncalled capital for
the time being;

 

(iii)                               all Intellectual Property including any
Intellectual Property to which it is not absolutely entitled or to which it is
entitled together with others;

 

(iv)                              all Intellectual Property that may be acquired
by or belong to it in the future, including any such Intellectual Property to
which it is not absolutely entitled or to which it is entitled together with
others;

 

8

--------------------------------------------------------------------------------

 


 

(v)           the benefit of all agreements and licences now or in the future
entered into or enjoyed by it relating to the use or exploitation of any
Intellectual Property in any part of the world;

 

(vi)          all its rights now or in the future in relation to trade secrets,
confidential information and knowhow in any part of the world;

 

(vii)         all its rights and causes of action in respect of
infringement(s) (past, present or future) of the rights referred to in
sub-paragraphs (f)(iii) to (f)(vi) inclusive of this Clause 4.1;

 

(viii)        all Book Debts now or in the future owing to it;

 

(ix)           all its interests and rights (if any) in or to any Bank Account
and all balances now or in the future standing to the credit of any Bank
Account, and all other current, deposit or other accounts with any bank or
financial institution in which it has an interest and (to the extent of such
interest) all balances now or in the future standing to the credit of those
accounts;

 

(x)            any beneficial interest, claim or entitlement it has to any
pension fund now or in the future; and

 

(xi)           the benefit of all licences, consents and authorisations held in
connection with its business or the use of any asset and the right to recover
and receive all compensation which may be payable in respect of them,

 

provided that such Security Interests shall not extend to any property, assets
and rights of the Chargor which are being effectively charged by any fixed
Security Interest created under the Cayman Share Mortgage.

 

4.2           The Chargor agrees with the Chargee and for the benefit of the
Chargee that, until the security created pursuant to Clause 4.1(d) above is
enforced:

 

(a)           the Chargor shall at all times remain liable to perform all the
duties and obligations expressed to be assumed by it now and in relation to any
contract entered into between the Chargor and any person to the same extent as
if this Deed had not been executed; and

 

(b)           the exercise by the Chargee of any of the rights assigned
hereunder shall not release the Chargor from any of its duties or obligations in
relation to the Assigned Property.

 

5.             FLOATING CHARGE

 

5.1           The Chargor as a continuing security for the full and punctual
payment and discharge of the Secured Obligations hereby charges in favour of the
Chargee by way of first floating charge the whole of its undertaking and all its
property, assets and rights whatsoever and wheresoever present and future except
to the extent that such undertaking, property, assets and rights are being
effectively encumbered by any fixed Security Interest effected by Clause 4 or
any fixed Security Interest created under the Cayman Share Mortgage and
including any undertaking, property, assets and rights comprised within a charge
which is reconverted under Clause 5.5 below (collectively the “Floating Charge
Property”), but in each case so that the Chargor shall not (i) in any manner
prohibited by the Loan Documents, create any Security Interest over any such
undertaking, property, assets and rights (whether having priority over or
ranking pari passu with or subject to this Deed), (ii) take any other step
referred to in Clause 8 with respect to any such undertaking, property, assets
and rights or (iii) without the consent of the Chargee, sell,

 

9

--------------------------------------------------------------------------------


 

transfer, part or dispose of any such undertaking, property, assets and rights
except by way of sale in the ordinary course of business.

 

5.2           The floating charge created by Clause 5.1 above may be
crystallised into a fixed charge by notice in writing given at any time by the
Chargee to the Chargor (the “Notice”). Such crystallisation shall take effect
over the assets or class of assets specified in the Notice.  If no assets or
class of assets are specified in the Notice, the Notice shall take effect over
all the Floating Charge Property.

 

5.3           Notwithstanding the terms of Clause 5.2 above, the floating charge
created by Clause 5.1 above shall automatically be converted and instantly
crystallised (without the necessity of notice) into a fixed charge over all
Floating Charge Property:

 

(a)           in respect of the Chargor, upon the occurrence of any of the
following events:

 

(i)            the presentation of a petition for the winding-up of the Chargor;

 

(ii)           the calling of a meeting or the passing of a resolution for the
voluntary winding-up of the Chargor;

 

(iii)          the issuing of a summons or motion for the appointment of a
receiver in relation to the Chargor;

 

(iv)          any person taking possession, or a trustee, or receiver or similar
officer being appointed, over any of the Floating Charge Property, or distress
or any form of execution is levied or enforce upon or sued out against any such
Floating Charge Property;

 

(v)           the presentation or making of an application for a warrant of
execution, writ of fieri facias, garnishee order, charging order or other
enforcement proceeding in respect of any of the Floating Charge Property;

 

(vi)          the Chargor becomes or is declared insolvent or otherwise unable
to pay its debts as they fall due in the ordinary course of business; or

 

(vii)         the convening by the Chargor of a meeting of its creditors or the
making of a proposal or arrangement or composition with, or any assignment for
the benefit of, its creditors, or the presentation of a petition or calling of a
meeting for the purpose of considering a resolution regarding such matters or
other steps are taken for its winding up, or dissolution;

 

(b)           if (other than as permitted by the Loan Documents) the Chargor
resolves or takes steps to:

 

(i)            charge or otherwise encumber any of its Floating Charge Property;

 

(ii)           create a trust over any of its Floating Charge Property; or

 

(iii)          dispose of any Floating Charge Property;

 

(c)           if any event analogous to any of the events specified in
paragraphs (a) and (b) of this Clause 5.3 occurs under the laws of any
applicable jurisdiction,

 

and the Chargee shall be entitled without notice to the Chargor to take
possession of and hold the same or to appoint a receiver thereof. The provisions
of Clause 10 and Clause 11 shall govern

 

10

--------------------------------------------------------------------------------


 

the appointment, removal and powers of a receiver appointed under this Clause as
if he were a Receiver appointed under Clause 10.

 

5.4           Except as otherwise stated in any notice given under Clause 5.2
above or unless such notice relates to all its Floating Charge Property, any
prospective Floating Charge Property acquired by the Chargor after
crystallisation has occurred under Clause 5.2 or Clause 5.3 above shall become
subject to the floating charge created by Clause 5.1 above, so that the
crystallisation shall be effective only as to the relevant Floating Charge
Property in existence at the date of crystallisation.

 

5.5           Any charge which has crystallised under Clause 5.2 or 5.3 above
may, by notice in writing given at any time by the Chargee to the Chargor, be
reconverted into a floating charge in relation to the assets specified in such
notice.

 

5.6           Other than as permitted or contemplated by the Loan Documents, the
Chargor covenants not to create any Security Interest over any Floating Charge
Property (whether having priority over, or ranking pari passu with or subject to
the floating charge created by Clause 5.1 above) or take any other step referred
to in Clause 8 save as permitted by this Deed, the Loan Documents or with the
prior written approval of the Chargee.

 

6.             DEPOSIT OF DOCUMENTS

 

6.1           The Chargor shall, upon request:

 

(a)           promptly execute and/or deliver to the Chargee such documents
relating to the Charged Property as the Chargee reasonably requires, including
any notice in respect of the Security Interests granted hereunder to be served
on any relevant bank or financial institution, obligor or counterparty under any
contract forming part of the Charged Property, Insurer or other relevant person;
and

 

(b)           serve such documents or notices on such relevant person as the
Chargee may reasonably require and/or hereby authorises the Chargee to do the
same.

 

6.2           The Chargor shall use all reasonable endeavours (including
expending reasonable costs and expenses) to promptly procure the execution and
delivery to the Chargee of acknowledgments by the addressees of the notices
delivered to them pursuant to Clause 6.1 above as applicable.

 

6.3           The Chargor shall, promptly upon execution of this Deed, and in
any event within two Business Days from the date of execution of this Deed,
provide evidence in form and substance satisfactory to the Chargee, that the
particulars of this Deed have been recorded in its Register of Charges to
reflect the security being granted hereunder.

 

7.             RIGHTS IN RESPECT OF MORTGAGED SHARES

 

7.1           The Chargor shall pay all calls, instalments or other payments and
shall discharge all other obligations, which may become due in respect of any of
its Mortgaged Shares, provided that the Chargee may at any time after an Event
of Default, if it thinks fit, make such payments or discharge such obligations
on behalf of the Chargor.  Any sums so paid by the Chargee in respect thereof
shall be repayable on demand and pending such repayment shall constitute part of
the Secured Obligations.

 

7.2           The Chargor hereby authorises the Chargee to arrange at any time
and from time to time prior to or after the occurrence of an Event of Default
for its Mortgaged Shares or any part thereof to be registered in the name of the
Chargee (or its nominee) to the extent applicable under relevant laws thereupon
to be held, as so registered, subject to the terms of this Deed and, at the
request

 

11

--------------------------------------------------------------------------------


 

of the Chargee, the Chargor in each case shall without delay procure that the
foregoing shall be done.

 

8.             PRESERVATION OF SECURITY

 

8.1           It is hereby agreed and declared that:

 

(a)           the security created by this Deed shall be held by the Chargee as
a continuing security for the payment and discharge of the Secured Obligations
and the security so created shall not be satisfied by any intermediate payment
or satisfaction of any part of the Secured Obligations;

 

(b)           the Chargee shall not be bound to enforce any other security
before enforcing the Security Interests created by this Deed;

 

(c)           no delay or omission on the part of the Chargee in exercising any
right, power or remedy under this Deed shall impair such right, power or remedy
or be construed as a waiver thereof nor shall any single or partial exercise of
any such right, power or remedy preclude any further exercise thereof or the
exercise of any other right, power or remedy.  The rights, powers and remedies
herein provided are cumulative and not exclusive of any rights, powers and
remedies provided by law and may be exercised from time to time and as often as
the Chargee may deem expedient; and

 

(d)           any waiver by the Chargee of any terms of this Deed shall only be
effective if given in writing and then only for the purpose and upon the terms
for which it is given.

 

8.2           Unless and until an Event of Default:

 

(a)           the Chargor shall be entitled to exercise all voting and
consensual powers pertaining to its Charged Property or any part thereof for all
purposes not inconsistent with the terms of this Deed or the other Loan
Documents;

 

(b)           the Chargor shall be entitled to receive and retain any
distributions, interest or other moneys or assets accruing on or in respect of
its Charged Property or any part thereof.

 

8.3           The Chargee shall not have any duty to ensure that any moneys or
assets receivable in respect of the Charged Property are duly and punctually
paid, received or collected as and when the same become due and payable or to
ensure that the correct accounts (if any) are paid or received on or in respect
of the Charged Property or to ensure the taking up of any (or any offer of any)
rights, moneys or other property paid, distributed, accruing or offered at any
time on or in respect of, any of the Charged Property.

 

8.4           Any settlement or discharge under this Deed between the Chargee
and the Chargor shall be conditional upon no security or payment to the Chargee
by the Chargor or any other person being avoided or set aside or ordered to be
refunded or reduced by virtue of any provision or enactment relating to
bankruptcy, insolvency, administration or liquidation for the time being in
force and, if such condition is not satisfied, the Chargee shall be entitled to
recover from the Chargor on demand the value of such security or the amount of
any such payment as if such settlement or discharge had not occurred.

 

8.5           The rights of the Chargee under this Deed and the security hereby
constituted shall not be affected by any act, omission, matter or thing which,
but for this provision, might operate to impair, affect or discharge such rights
and security, in whole or in part, including without limitation, and whether or
not known to or discoverable by the Chargor, the Chargee or any other person:

 

12

--------------------------------------------------------------------------------


 

(a)           any time or waiver granted to or composition with the Chargor or
any other person;

 

(b)           the taking, variation, compromise, renewal or release of or
refusal or neglect to perfect or enforce any rights, remedies or securities
against the Chargor or any other person;

 

(c)           any legal limitation, disability, incapacity or other
circumstances relating to the Chargor or any other person;

 

(d)           any amendment or supplement to any Loan Document or any other
document or security (including any amendment the effect of which is to change
the nature or amount of any facilities made available thereunder or to change
the nature or extent of any obligations thereunder);

 

(e)           the dissolution, liquidation, amalgamation, reconstruction or
reorganisation of the Chargor or any other person; or

 

(f)            the unenforceability, invalidity or frustration of any
obligations of the Chargor or any other person under any Loan Document or any
other document or security.

 

8.6           During the Security Period, the Chargor shall not by virtue of any
payment made hereunder on account of the Secured Obligations or by virtue of any
enforcement by the Chargee of its rights under, or the security constituted by,
this Deed or any Loan Document or by virtue of any relationship between or
transaction involving the Chargor (whether such relationship or transaction
shall constitute the Chargor a creditor of the Borrower, a guarantor of the
obligations of the Borrower or in part subrogated to the rights of others
against the Borrower or otherwise howsoever and whether or not such relationship
or transaction shall be related to, or in connection with, the subject matter of
this Deed):

 

(a)           exercise any rights of subrogation against any of the Original
Chargors or any other person in relation to any rights, security or moneys held
or received or receivable by the Chargee or any person;

 

(b)           exercise any right of contribution from any co-surety liable in
respect of such moneys and liabilities under any other guarantee, security or
agreement;

 

(c)           exercise any right of set-off or counterclaim against any Original
Chargors or any such co-surety;

 

(d)           receive, claim or have the benefit of any payment, distribution,
security or indemnity from any Original Chargors; or

 

(e)           unless so directed by the Chargee (when the Chargor will prove in
accordance with such directions), claim as a creditor of any Original Chargors
in competition with the Chargee.

 

The Chargor shall hold in trust for the Chargee and forthwith pay or transfer
(as appropriate) to the Chargee any such payment (including an amount to any
such set-off), distribution or benefit of such security, indemnity or claim in
fact received by it.

 

8.7           During the Security Period, the Chargee may at any time keep in a
separate account or accounts (without liability to pay interest thereon) in the
name of the Chargee for as long as it may think fit, any moneys received,
recovered or realised under this Deed or under any other guarantee, security or
agreement relating in whole or in part to the Secured Obligations without being
under any intermediate obligation to apply the same or any part thereof in or
towards the discharge of the Secured Obligations or any other amount owing or
payable under the Loan Documents; provided that the Chargee shall be obliged to
apply amounts standing to the credit of such account or accounts once the
aggregate amount held by the Chargee in any such account or

 

13

--------------------------------------------------------------------------------


 

accounts opened pursuant hereto is sufficient to satisfy the outstanding amount
of the Secured Obligations in full.

 

8.8           The Chargor hereby covenants that during the Security Period it
will remain the legal and beneficial owner of its Charged Property (subject to
the Security Interests hereby created) and that it will not (other than as
permitted or contemplated by the Loan Documents):

 

(a)           create or suffer the creation of any Security Interests (other
than those created by this Deed) or any other interest on or in respect of the
whole or any part of the Charged Property or any of its interest therein; or

 

(b)           sell, assign, transfer or otherwise dispose of any of its interest
in the Charged Property without the prior consent in writing of the Chargee.

 

8.9           The Chargor shall during the subsistence of this Deed:

 

(a)           observe and perform all the obligations assumed by it and exercise
all its rights and discretions in relation to its Charged Property upon the
instructions of the Chargee or its nominee and shall diligently pursue any
remedies available to it in respect of any material breach or claim arising in
relation to the Charged Property upon the instructions of the Chargee or its
nominee and will not, without the prior written consent of the Chargee cause or
permit any rights attaching to the Charged Property to be varied or abrogated
and the Chargee shall be under no obligation of any kind whatsoever in respect
thereof or be under any liability whatsoever in the event of any failure by the
Chargor to perform its obligations in respect thereof;

 

(b)           promptly pay all capital contributions and other payments due in
respect of its  Charged Property and if the Chargor fails to make any such
payments, the Chargee may, but shall not be obliged to, make such payments on
behalf the Chargor in which event any sums so paid shall be reimbursed on demand
by the Chargor to the Chargee;

 

(c)           indemnify the Chargee on a full indemnity basis against all calls
or other payments relating to the Charged Property and against any defects in
the Chargor’s title to the Charged Property and against all actions,
proceedings, losses, costs, claims or demands suffered or incurred in respect of
anything done or omitted in any way relating to the Charged Property or in the
exercise or purported exercise of any of the powers contained in this Deed by
the Chargee other than as a result of the gross negligence or wilful default of
the Chargee; and

 

(d)           give the Chargee immediate notice, in the event that any action,
suit or other proceeding at law, in equity, in arbitration or before any other
authority involving or affecting the Charged Property becomes known to it or is
contemplated by the Chargor, and if the Chargor is contemplating such action,
suit or other proceeding, the Chargor shall obtain the prior written consent of
the Chargee before commencing such action, suit or other proceeding.

 

9.             ENFORCEMENT OF SECURITY

 

9.1           At any time after the occurrence of an Event of Default or if a
demand is made for the payment of the Secured Obligations, the security hereby
constituted shall become immediately enforceable and the rights of enforcement
of the Chargee under this Deed shall be immediately exercisable upon and at any
time thereafter and, without prejudice to the generality of the foregoing, the
Chargee without further notice to the Chargor may, whether acting on its own
behalf or through a receiver or agent:

 

14

--------------------------------------------------------------------------------


 

(a)           solely and exclusively exercise all voting rights attaching to the
Charged Property and shall exercise such rights in such manner as the Chargee
may in its absolute discretion determine;

 

(b)           receive and retain all distributions, profits, income, returns of
contributions, interest or other moneys or assets accruing on or in respect of
the Charged Property or any part thereof, such distributions, profits, income,
returns of contributions, interest or other moneys or assets to be held by the
Chargee, as additional security assigned and charged under and subject to the
terms of this Deed and any such distributions, profits, income, returns of
contributions, interest and other moneys or assets received by the Chargor after
such time shall be held in trust by the Chargor for the Chargee and paid or
transferred to the Chargee on demand;

 

(c)           take possession of, get in, assign, exchange, sell, transfer,
grant options over or otherwise dispose of the Charged Property or any part
thereof at such place and in such manner and at such price or prices as the
Chargee may deem fit, and thereupon the Chargee shall have the right to deliver,
assign and transfer in accordance therewith the Charged Property so sold,
transferred, granted options over or otherwise disposed of;

 

(d)           borrow or raise money either unsecured or on the security of the
Charged Property (either in priority to this Deed  or otherwise);

 

(e)           settle, adjust, refer to arbitration, compromise and arrange any
claims, accounts, disputes, questions and demands with or by any person who is
or claims to be a creditor of the Chargor or relating to the Charged Property;

 

(f)            bring, prosecute, enforce, defend and abandon actions, suits and
proceedings in relation to the Charged Property or any business of the Chargor;

 

(g)           make any arrangement or compromise on behalf of the Chargor in
respect of the Secured Obligations;

 

(h)           rank and claim in the insolvency of the Chargor and receive
dividends and accede to agreements for the creditors of the Chargor;

 

(i)            with a view to, or in connection with, the management or disposal
of the Charged Property carry out any transaction, scheme or arrangement which
the Chargee may, in its absolute discretion, consider appropriate;

 

(j)            appoint and engage employees, managers, agents and advisers upon
such terms as to remuneration and otherwise and for such periods as it may
determine, and dismiss them;

 

(k)           redeem any security (whether or not having priority to this Deed)
over the Charged Property and to settle the accounts of any person with an
interest in the Charged Property;

 

(l)            exercise and do all such rights and things as the Chargee would
be capable of exercising or doing if it were the absolute beneficial owner of
the Charged Property;

 

(m)          do anything else it may think fit for the realisation of the
Charged Property or incidental to the exercise of any of the rights conferred on
the Chargee under or by virtue of any document to which the Chargor is party;
and

 

(n)           exercise all rights and remedies afforded to it under applicable
law.

 

15

--------------------------------------------------------------------------------


 

9.2           The Chargee shall not be obliged to make any enquiry as to the
nature or sufficiency of any payment received by it under this Deed or to make
any claim or to take any action to collect any moneys assigned by this Deed or
to enforce any rights or benefits assigned to the Chargee by this Deed or to
which the Chargee may at any time be entitled hereunder.

 

9.3           Upon any sale of the Charged Property or any part thereof by the
Chargee, the purchaser shall not be bound to see or enquire whether the
Chargee’s power of sale has become exercisable in the manner provided in this
Deed and the sale shall be deemed to be within the power of the Chargee, and the
receipt of the Chargee for the purchase money shall effectively discharge the
purchaser who shall not be concerned with the manner of application of the
proceeds of sale or be in any way answerable therefor.

 

9.4           Any money received or realised by the Administrative Agent under
the powers conferred by this Deed shall be paid or applied in a manner
consistent with Section 6.02 of the U.S. Security Agreement.

 

9.5           During the Security Period, the Administrative Agent may refrain
from applying or enforcing any other moneys, security or rights held by it in
respect of the Secured Obligations or may apply and enforce such moneys,
security or rights in such manner and in such order as it shall decide in its
unfettered discretion.

 

9.6           Neither the Chargee nor its agents, managers, officers, employees,
delegates and advisers shall be liable for any claim, demand, liability, loss,
damage, cost or expense incurred or arising in connection with the exercise or
purported exercise of any rights, powers and discretions hereunder in the
absence of dishonesty or wilful default.

 

9.7           The Chargee shall not by reason of the taking of possession of the
whole or any part of the Charged Property or any part thereof be liable to
account as mortgagee-in-possession or for anything except actual receipts or be
liable for any loss upon realisation or for any default or omission for which a
mortgagee-in-possession might be liable.

 

10.          APPOINTMENT OF A RECEIVER

 

10.1         At any time after occurrence of:

 

(a)           an Event of Default; or

 

(b)           a request has been made by the Chargor to the Chargee for the
appointment of a receiver over its assets or in respect of the Chargor,

 

then notwithstanding the terms of any other agreement between that Chargor and
any person, the Chargee may (unless precluded by law) appoint in writing any
person or persons to be a receiver or receiver and manager of all or any part of
the Charged Property as the Chargee may choose in its entire discretion.

 

10.2         Where more than one receiver is appointed, the appointees shall
have power to act jointly or separately unless the Chargee shall specify to the
contrary.

 

10.3         The Chargee may from time to time determine the remuneration of a
receiver.

 

10.4         The Chargee may remove a receiver from all or any of the Charged
Property of which he is the receiver and after the receiver has vacated office
or ceased to act in respect of any of the Charged Property, appoint a further
receiver over all or any of the Charged Property in respect of which he shall
have ceased to act.

 

10.5         Such an appointment of a receiver shall not preclude the:

 

16

--------------------------------------------------------------------------------


 

(a)           Chargee from making any subsequent appointment of a receiver over
all or any Charged Property over which a receiver has not previously been
appointed or has ceased to act; or

 

(b)           appointment of an additional receiver to act while the first
receiver continues to act.

 

10.6         The receiver shall be the agent of the Chargor (which shall be
solely liable for his acts, defaults and remuneration) unless and until the
Chargor is placed into liquidation, after which time he shall act as principal. 
The receiver shall not at any time become the agent of the Chargee.

 

11.          POWERS OF A RECEIVER

 

11.1         In addition to those powers conferred by law, a receiver shall have
and be entitled to exercise in relation to the Chargor all the powers set forth
below:

 

(a)           to exercise all rights of the Chargee under or pursuant to this
Deed, including all voting and other rights attaching to the Charged Property;

 

(b)           to make any arrangement or compromise with others as he shall
think fit;

 

(c)           to appoint managers, officers and agents for the above purposes at
such remuneration as the receiver may determine;

 

(d)           to redeem any prior encumbrance and settle and pass the accounts
of the encumbrancer and any accounts so settled and passed shall (subject to any
manifest error) be conclusive and binding on the Chargor and the money so paid
shall be deemed an expense properly incurred by the receiver;

 

(e)           to pay the proper administrative charges in respect of time spent
by its agents and employees in dealing with matters raised by the receiver or
relating to the receivership of the Chargor; and

 

(f)            to do all such other acts and things as may be considered by the
receiver to be incidental or conducive to any of the above matters or powers or
otherwise incidental or conducive to the preservation, improvement or
realisation of the Charged Property or the value thereof.

 

12.          FURTHER ASSURANCES

 

12.1         The Chargor shall, at its own expense, promptly do all such acts or
execute all such documents (including assignments, transfers, assigns, charges,
notices and instructions) as the Chargee may reasonably specify and in such form
as the Chargee may reasonably require in order to:

 

(a)           perfect or protect the security created or intended to be created
under or evidenced by this Deed (which may include the execution of a legal
mortgage, charge, assignment or other security over all or any of the assets
which are, or are intended to be, the subject of this Deed) or for the exercise
of any rights, powers and remedies of the Chargee provided by or pursuant to
this Deed, the Loan Documents or by law;

 

(b)           confer on the Chargee security over any property and assets of the
Chargor located in any jurisdiction which is (to the extent permitted by local
law) equivalent or similar to the security intended to be conferred by or
pursuant to this Deed;

 

(c)           following an Event of Default, facilitate the realisation of the
assets which are, or are intended to be, the subject of this Deed.

 

17

--------------------------------------------------------------------------------

 


 

12.2         Without limiting the other provisions of this Deed, the Chargor
shall, at its own expense, take all such action as is available to it (including
making all filings and registrations) as may be necessary for the purpose of the
creation, perfection, protection or maintenance of any security conferred or
intended to be conferred on the Chargee by or pursuant to this Deed.

 

13.                               INDEMNITIES

 

13.1         The Chargor will indemnify and save harmless the Chargee, any
receiver and each agent or attorney appointed under or pursuant to this Deed
from and against any and all reasonable expenses, claims, liabilities, losses,
taxes, costs, duties, fees and charges suffered, incurred or made by the Chargee
or such agent or attorney other than as a result of the gross negligence or
wilful default of the Chargee:

 

(a)                                  in the exercise or purported exercise of
any rights, powers or discretions vested in them pursuant to this Deed;

 

(b)                                 in the preservation or enforcement of the
Chargee’s rights under this Deed or the priority thereof;

 

(c)                                  on the release of any part of the Charged
Property from the security created by; or

 

(d)                                 arising out of any breach by the Chargor of
any term of this Deed,

 

and the Chargee or such receiver, agent or attorney may retain and pay all sums
in respect of the same out of money received under the powers conferred by this
Deed.  All amounts suffered, incurred or paid by the Chargee or such receiver,
agent or attorney or any of them shall be recoverable on a full indemnity basis
provided that nothing in this Clause 13.1 shall require the Chargor to indemnify
and save harmless the Chargee from and against any expenses, claims,
liabilities, losses, taxes, costs, duties, fees and charges suffered, incurred
or made by the Chargee as a result of the Chargee’s gross negligence, fraud or
wilful default.

 

13.2         If, under any applicable law or regulation, and whether pursuant to
a judgment being made or registered against the Chargor or the bankruptcy or
liquidation of the Chargor or for any other reason any payment under or in
connection with this Deed is made or fails to be satisfied in a currency (the
“Payment Currency”) other than the currency in which such payment is due under
or in connection with this Deed (the “Contractual Currency”), then to the extent
that the amount of such payment actually received by the Chargee when converted
into the Contractual Currency at the rate of exchange, falls short of the amount
due under or in connection with this Deed, the Chargor, as a separate and
independent obligation, shall indemnify and hold harmless the Chargee against
the amount of such shortfall.  For the purposes of this Clause 13.2, “rate of
exchange” means the rate at which the Chargee is able on or about the date of
such payment to purchase the Contractual Currency with the Payment Currency and
shall take into account any premium and other costs of exchange with respect
thereto.

 

14.                               POWER OF ATTORNEY

 

14.1         The Chargor, by way of security and in order more fully to secure
the performance of its obligations hereunder, hereby irrevocably appoints the
Chargee and the persons deriving title under it (including, but without any
limitation, any receiver) jointly and also severally (with full power of
substitution and delegation) to be its attorney-in-fact:

 

(a)                                  to execute and complete in favour of the
Chargee or its nominees or of any purchaser any documents which the Chargee may
from time to time require for perfecting the Chargee’s title to, for vesting any
of the assets and property hereby charged, or assigned in the Chargee or its
nominees or in any purchaser or for any of the purposes contemplated by this
Deed;

 

18

--------------------------------------------------------------------------------


 

(b)                                 after the occurrence of an Event of Default,
to give effectual discharges for payments, to take and institute on non-payment
(if the Chargee in its sole discretion so decides) all steps and proceedings in
the name of the Chargor or of the Chargee for the recovery of such moneys,
property and assets hereby charged or assigned;

 

(c)                                  after the occurrence of an Event of
Default, to agree accounts and make allowances and give time or other indulgence
to any surety or other person liable;

 

(d)                                 so as to enable the Chargee to carry out in
the name of the Chargor any obligation imposed on the Chargor by this Deed
(including the execution and delivery of any deeds, charges, assignments or
other security and any transfers of the Charged Property and the exercise of all
the Chargor’s rights and discretions in relation to the Charged Property);

 

(e)                                  so as to enable the Chargee and any
receiver or other person to exercise, or delegate the exercise of, any of the
rights, powers and authorities conferred on them by or pursuant to this Deed or
by law (including, after the occurrence of an Event of Default, the exercise of
any right of a legal and beneficial owner of the Charged Property), and

 

(f)                                    generally for it and in its name and on
its behalf and as its act and deed or otherwise execute, seal and deliver and
otherwise perfect and do any such legal assignments and other assurances,
charges, authorities and documents over the moneys, property and assets hereby
charged, and all such deeds, instruments, acts and things which may be required
for the full exercise of all or any of the powers conferred or which may be
deemed proper on or in connection with any of the purposes aforesaid.

 

14.2         Notwithstanding any other provision of clause 7.1, such power shall
not be exercisable by or on behalf of the Chargee as the case may be until an
Event of Default has occurred.

 

14.3         The power hereby conferred shall be a general power of attorney and
the Chargor hereby ratifies and confirms and agrees to ratify and confirm any
instrument, act or thing which any attorney appointed pursuant hereto may
execute or do.  In relation to the power referred to herein, the exercise by the
Chargee of such power shall be conclusive evidence of its right to exercise the
same.

 

15.                               EXPENSES

 

15.1         The Chargor shall pay to the Chargee on demand all reasonable
costs, fees and expenses (including, but not limited to, properly incurred legal
fees and expenses) and taxes thereon incurred by the Chargee or for which the
Chargee may become liable in connection with:

 

(a)                                  the negotiation, preparation and execution
of this Deed;

 

(b)                                 the preserving or enforcing of, or
attempting to preserve or enforce, any of its rights under this Deed or the
priority hereof;

 

(c)                                  any variation of, or amendment or
supplement to, any of the terms of this Deed; or

 

(d)                                 any consent or waiver required from the
Chargee in relation to this Deed,

 

and in the case referred to in Clauses 15.1(c) and 15.1(d) regardless of whether
the same is actually implemented, completed or granted, as the case may be.

 

15.2         The Chargor shall pay promptly all registration, stamp, documentary
and other like duties and taxes to which this Deed may be subject or give rise
and shall indemnify the Chargee on demand

 

19

--------------------------------------------------------------------------------


 

against any and all liabilities with respect to or resulting from any delay or
omission on the part of the Chargor to pay any such duties or taxes.

 

16.                               RELEASE

 

16.1         Subject to Clause 16.2, when all the Loan Document Obligations have
been paid in full in cash, the Commitments have expired or been terminated, the
principal and interest on each Loan and all fees payable under the Loan
Documents shall have been paid in full, all Letters of Credit shall have expired
or been terminated (or otherwise provided for in a manner satisfactory to the
applicable Issuing Bank) and all LC Disbursements shall have been reimbursed,
the Administrative Agent shall (at the request and cost of the Chargor) execute
such documents and do all such reasonable acts as may be necessary to release
the Charged Property from the security constituted by this Deed. Such release
shall not prejudice the rights of the Administrative Agent under Clause 13.

 

16.2         If the Chargee considers in good faith that any amount received in
payment or purported payment of the Secured Obligations (whether received from
or paid by the Chargor or any other relevant person) is capable of being avoided
or reduced by virtue of any insolvency or other similar laws:

 

(a)                                  the liability of the Chargor under this
Deed and the security constituted by this Deed shall continue and such amount
shall not be considered to have been irrevocably paid; and

 

(b)                                 the Chargee may keep any security held by it
in respect of the Chargor’s liability under the Loan Documents in order to
protect the Secured Parties against any possible claim under insolvency law for
up to six years after all Secured Obligations have been satisfied.  If a claim
is made against a Secured Party within that period, the Chargee may keep the
security until that claim has finally been dealt with.

 

17.                               NOTICES

 

17.1         Any notice or other communication given or made under or in
connection with the matters contemplated by this Deed shall be provided in
accordance with Section 9.01 of the Credit Agreement.

 

18.                               ASSIGNMENTS

 

18.1         This Deed shall be binding upon and shall enure to the benefit of
the Chargor, the Administrative Agent and each of their respective successors
and (subject to clauses 18.2 and 18.3) assigns and references in this Deed to
any of them shall be construed accordingly.

 

18.2         The Chargor may not assign or transfer all or any part of its
rights and/or obligations under this Deed.

 

18.3         The Administrative Agent may assign and transfer its rights
pursuant to this Deed in accordance with the terms of Clause 9.04 of the
Credit Agreement.

 

19.                               ADMINISTRATIVE AGENT

 

19.1         The Administrative Agent holds the benefit of this Deed (and any
other security created in its favour pursuant to this Deed) as agent for and on
behalf of the Secured Parties pursuant to the terms of the Credit Agreement. 
The retirement of the person for the time being acting as Administrative Agent
and the appointment of a successor shall be effected in the manner provided for
in the Credit Agreement.

 

20

--------------------------------------------------------------------------------


 

19.2         Nothing in this Deed shall constitute or be deemed to constitute a
partnership between any of the Secured Parties and the Administrative Agent.

 

20.                               SET-OFF

 

20.1         The Chargor authorises the Administrative Agent (but the
Administrative Agent shall not be obliged to exercise such right), after the
occurrence of an Event of Default to set off against the Secured Obligations any
amount or other obligation (contingent or otherwise) owing by the Administrative
Agent to the Chargor.

 

21.                               SUBSEQUENT SECURITY INTERESTS

 

21.1         If the Chargee at any time receives or is deemed to have received
notice of any subsequent Security Interest affecting all or any part of the
Charged Property or any assignment or transfer of the Charged Property which is
prohibited by the terms of this Deed, all payments thereafter by or on behalf of
the Chargor to the Administrative Agent shall be treated as having been credited
to a new account of the Chargor and not as having been applied in reduction of
the Secured Obligations as at the time when the Administrative Agent received
such notice.

 

22.                               COVENANTS

 

22.1         The Chargor hereby makes the covenants set out in Sections 4.04,
4.05, 4.06, 4.07, 4.09, 4.12(a), 4.12(b), 4.13(a), 4.13(b), 4.13(c), 4.13(d),
4.13(e), 4.13(f), 4.13(g), 4.13(h) and 4.13(i), inclusive, of the U.S. Security
Agreement and such covenants are hereby incorporated by reference into this
Deed.  For the purposes of this Clause 22.1, all references to Grantor or
Grantors in the aforementioned Sections of the U.S. Security Agreement shall be
construed as references to the Chargor and, where not otherwise defined in this
Deed, the defined terms used in such Sections shall bear the meanings ascribed
thereto in the U.S. Security Agreement.

 

22.2         If at any time the Chargor shall take a security interest in any
property of a debtor in respect of an Intercompany Loan or any other person to
secure payment and performance of an Intercompany Loan, the Chargor shall
promptly assign such security interest to the Administrative Agent to the extent
permitted by any contracts or arrangements to which such property is subject. 
Such assignment need not be filed on public record unless necessary to continue
the perfected status of the security interest against creditors of and
transferees from the debtor in respect of the relevant Intercompany Loan or
other person granting the security interest.

 

22.3         The Chargor will not, without the Administrative Agent’s prior
written consent, grant any extension of the time of payment of any of the
Intercompany Loans, compromise, compound or settle the same for less than the
full amount thereof, release, wholly or partly, any person liable for the
payment thereof or allow any material credit or discount whatsoever thereon,
other than extensions, credits, discounts, compromises or settlements granted or
made in the ordinary course of business and consistent with its current
practices.

 

23.                               MISCELLANEOUS

 

23.1         The Chargee, at any time and from time to time, may delegate by
power of attorney or in any other manner to any person or persons all or any of
the powers, authorities and discretions which are for the time being exercisable
by the Chargee under this Deed in relation to the Charged Property or any part
thereof.  Any such delegation may be made upon such terms and be subject to such
regulations as the Chargee may think fit.  The Chargee shall not be in any way
liable or responsible to the Chargor for any loss or damage arising from any
act, default, omission or misconduct on the part of any such delegate provided
the Chargee has acted reasonably in selecting such delegate.

 

21

--------------------------------------------------------------------------------


 

23.2         If any of the clauses, conditions, covenants or restrictions (the
“Provision”) of this Deed or any deed or document emanating from it shall be
found to be void but would be valid if some part thereof were deleted or
modified, then the Provision shall apply with such deletion or modification as
may be necessary to make it valid and effective.

 

23.3         This Deed (together with any documents referred to herein)
constitutes the whole agreement between the Parties relating to its subject
matter and no variations hereof shall be effective unless made in writing and
signed by each of the Parties.

 

23.4         Each document, instrument, statement, report, notice or other
communication delivered in connection with this Deed shall be in English or
where not in English shall be accompanied by a certified English translation
which translation shall with respect to all documents of a contractual nature
and all certificates and notices to be delivered hereunder be the governing
version and upon which in all cases the Chargee and the Secured Parties shall be
entitled to rely.

 

23.5         This Deed may be executed in counterparts each of which when
executed and delivered shall constitute an original but all such counterparts
together shall constitute one and the same instrument.

 

23.6         The parties intend that this Deed takes effect as a deed
notwithstanding the fact that the Chargee may only execute it under hand.

 

24.                               ACKNOWLEDGMENT

 

24.1         By execution hereof, the Chargor acknowledges that the Intercompany
Loan in respect of which the Chargor is the debtor has been assigned by way of
security and agrees that this Deed and the U.S. Security Agreement shall
constitute notice of such assignment.

 

25.                               LAW AND JURISDICTION

 

25.1         This Deed shall be governed by and construed in accordance with the
laws of the Cayman Islands and the Parties hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the Cayman Islands, provided that
nothing in this clause shall affect the right of the Chargee to serve process in
any manner permitted by law or limit the right of the Chargee to take
proceedings with respect to this Deed against the Chargor in any jurisdiction
nor shall the taking of proceedings with respect to this Deed in any
jurisdiction preclude the Chargee from taking proceedings with respect to this
Deed in any other jurisdiction, whether concurrently or not.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS whereof this Debenture has been entered into by the parties and
executed as a deed on the day and the year first before written.

 

 

EXECUTED AS A DEED by SEAGATE HDD CAYMAN:     

)

/s/ Kenneth M. Massaroni

)

Duly Authorised Signatory

 

)

 

 

 

)

Name:

Kenneth M. Massaroni

 

)

 

 

 

)

Title:

Director

 

)

 

 

 

 

in the presence of:

 

 

 

 

 

/s/ Demetrios N. Mavrikis

 

Signature of Witness

 

 

 

Name:

Demetrios N. Mavrikis

 

 

 

 

Address:

920 Disc Dr, Scotts Valley, CA 95066

 

 

 

 

Occupation:

Executive Assistant

 

 

[Signature page to the Debenture – Seagate HDD Cayman]

 

23

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED by JPMORGAN CHASE BANK, N.A.:

)

/s/ Sharon Bazbaz

)

Duly Authorised Signatory

 

)

 

 

)

Sharon Bazbaz

 

)

Vice President

 

 

in the presence of:

 

 

 

 

 

/s/ Anne Marie Pellegrino

 

Signature of Witness

 

 

 

Name:

Anne Marie Pellegrino

 

 

 

 

Address:

JPMorgan Chase Bank, NA, 383 Madison Ave, New York, NY 10179

 

 

 

 

Occupation:

Administrative Assistant

 

 

[Signature page to the Debenture – Seagate HDD Cayman]

 

24

--------------------------------------------------------------------------------

 


 

SCHEDULE 1

 

[Reserved]

 

25

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

BANK ACCOUNTS

 

NAME OF CHARGOR

 

BANK NAME & ADDRESS

 

CURRENCY

 

ACCOUNT NO.

Deposit Accounts

Seagate HDD CAYMAN

 

n/a

 

n/a

 

n/a

 

26

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

INTERCOMPANY LOANS

 

NAME OF BORROWER

 

NAME OF CHARGOR
LENDER

 

AMOUNT
OUTSTANDING AS AT
FEB 09

 

MAXIMUM LOAN
AMOUNT

n/a

 

n/a

 

n/a

 

n/a

 

27

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

PATENTS

 

PATENTS - GRANTED

 

NAME OF CHARGOR OWNER

 

PATENT NUMBER

Seagate HDD Cayman

 

n/a

 

PATENTS - PUBLISHED

 

NAME OF CHARGOR OWNER

 

APP NUMBER

Seagate HDD Cayman

 

n/a

 

28

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

REAL PROPERTY

 

NAME OF CHARGOR
LESSEE/OWNER

 

PROPERTY ADDRESS

 

COUNTRY

 

LEASED OR
OWNED

Seagate HDD Cayman

 

n/a

 

n/a

 

n/a

 

29

--------------------------------------------------------------------------------

 